Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (US 2006/0078935).
Werner discloses a method for processing or analyzing a biological analyte, comprising:
(a) subjecting a substrate to movement to direct a solution dispensed at a first location of said substrate to a second location of said substrate (biodisc is rotated to move fluid applied to a first location to a second location; para 37; 119), wherein said 
(b) detecting one or more signals or signal changes from said biological analyte having said at least one probe coupled thereto (para 143, signal agent may be color production or lumiophore production which is detected at target zone by interrogation beam 152; para 143-144).
Regarding claim 2, the method of claim 1, wherein said movement comprises non-rotational motion of said substrate (the loading of fluid is in a non-rotational motion of said substrate).  
Regarding claim 3, the method of claim 1, wherein said movement comprises rotational motion of said substrate with respect to an axis of said substrate (the substrate is in the form of a rotating disc is place on a rotational platform; see fig. 5).  
Regarding claim 4, the method of claim 1, wherein said first location and said second location are disposed at different radial distances from a central axis of said substrate (the first location is at the inlet 122, and the second location is at any distance radially outward from a central axis down stream of inlet 122).  

Regarding claim 6, the method of claim 1, wherein said solution is dispensed to said first location of said substrate prior to said movement (the pipette can deposit a sample to sample inlet port 122).  
Regarding claim 7, the method of claim 1, wherein said substrate is substantially planar (see fig. 5, disc 110,111).  
Regarding claim 8, the method of claim 1, wherein said substrate is textured (active layer 144 is formed from nitrocellulose which is textured; fig. 6, para 92) or patterned.  
Regarding claim 9, the method of claim 1, wherein said substrate comprises an array of individually addressable locations (fig. 4 shows 140 which are individual capture zones; para 161, microarrays in target zones), and wherein said biological analyte is immobilized to an individually addressable location of said array (target zones is where additional biological analytes are bound; para 119; 136;140-144).  
Regarding claim 10, the method of claim 9, wherein said array has immobilized thereto one or more additional biological analytes at different individually addressable locations (fig. 4 shows 140 which are individual capture zones). 
Regarding claim 11, the method of claim 1, wherein said biological analyte is coupled to a bead, which bead is immobilized to said substrate (para 15, 0004).    

Regarding claim 13, the method of claim 12, wherein said plurality of biological analytes have sequence homology to one another (para 15, 0004).  
Regarding claim 14, the method of claim 1, wherein said biological analyte is immobilized adjacent to said substrate through one or more binders (passive adhesion immobizes the biolological anayte to the substrate through the capture DNA.  Further capture DNA can be covalently bonded to the substrate; para 119).    
Regarding claim 15, the method of claim 14, wherein said substrate comprises at least 100,000 binders, wherein a binder of said at least 100,000 binders immobilizes said biological analyte to said substrate (passive adhesion immobizes the biolological anayte to the substrate through the capture DNA.  Further capture DNA can be covalently bonded to the substrate; para 119).  
Regarding claim 16, the method of claim 1, wherein said biological analyte is a nucleic acid molecule (para 20).  
Regarding claim 17, the method of claim 16, further comprising, based at least in part on said one or more signals or signal changes, determining a sequence of at least a portion of said nucleic acid molecule (para 23-28).  
Regarding claim 18, the method of claim 16, further comprising, based at least in part on said one or more signals or signal changes, identifying a presence of a homopolymer sequence in said nucleic acid molecule (para 23-28).  

Regarding claim 20, the method of claim 19, wherein (a) comprises incorporating said at least one nucleotide or nucleotide analog into a growing strand that is complementary to said nucleic acid molecule (para 25-26).  
Regarding claim 21, the method of claim 16, wherein said plurality of probes comprises a plurality of oligonucleotide molecules, and wherein said at least one probe is at least one oligonucleotide molecule of said plurality of oligonucleotide molecules (para 24-29; 146, 172).  
Regarding claim 22, the method of claim 21, wherein (a) comprises hybridizing said at least one oligonucleotide molecule to said nucleic acid molecule (para 21, 24-25).  
Regarding claim 23, the method of claim 1, further comprising terminating said movement in (a) prior to said detecting in (b) (detection can occur when rotation is stopped; para 104-105).  
Regarding claim 24, the method of claim 1, further comprising altering a velocity of said movement in (a) prior to said detecting in (b) (para 9, 37; rotational rate may be variable with intervening or consecutive session of acceleration, constant speed, and deceleration).  
Regarding claim 25, the method of claim 1, wherein said detecting in (b) comprises continuously scanning said substrate during relative movement of said 
Regarding claim 26, the method of claim 1, wherein said one or more signals or signal changes comprise one or more optical signals or optical signal changes (para 33-34, 123).  
Regarding claim 27, the method of claim 1, further comprising, subsequent to (b), (i) dispensing an additional solution comprising an additional plurality of probes to said substrate, wherein said additional 4839-9652-5776-98-WSGR Docket No. 51024-710.304plurality of probes is different from said plurality of probes (para 140-141), wherein at least one additional probe of said additional plurality of probes couples to said biological analyte (para 140-141), and (ii) detecting one or more additional signals or additional signal changes from said biological analyte having said at least one additional probe coupled thereto, to analyze said biological analyte (para 143).  
Regarding claim 28, the method of claim 27, wherein said plurality of probes comprises a first plurality of nucleotides or nucleotide analogs of a first canonical base type and wherein said additional plurality of probes comprises a second plurality of nucleotides or nucleotide analogs of a second canonical base type different than said first canonical base type (para 24-29; 146,172).  
Regarding claim 29, the method of claim 1, wherein said plurality of probes comprises a first plurality of nucleotides or nucleotide analogs of a first canonical base type and a second plurality of nucleotides or nucleotide analogs of a second canonical base type different than said first canonical base type (para 24-29; 146,172).  


Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797